Citation Nr: 1710297	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  06-07 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and dysthymia disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO denied, among other things, the Veteran's claim of entitlement to service connection for post-traumatic stress disorder (PTSD) that included depression.  In September 2005, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in February 2006; and the Veteran finalized his appeal procedurally when he submitted a VA Form-9 also in February 2006.  The case was certified to the Board via a VA Form-8 in April 2007.  

In November 2007, the Veteran testified during a hearing before a Veterans Law Judge in Washington D.C.  A transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran requested that his claim for PTSD be amended to become a claim of entitlement to service connection for a psychiatric disorder, to include anxiety, depression and PTSD.  See hearing transcript, p. 2.   

Subsequent to the hearing, the Veteran's Law Judge who presided over the hearing left the Board.  The Veteran was notified via letter of the departure of the Veterans Law Judge and given the opportunity for a new BVA hearing.  To date, the Veteran has not responded to the Board's letter.    
  
In January 2008, the Board determined that the Veteran's PTSD claim should be separate from his depression claim.  The Board denied the Veteran's PTSD claim (therefore, it is not discussed in this opinion), remanded a claim of entitlement to service connection for depression to the RO for additional development and referred to the RO the anxiety issue.  The development requested by the Board has been completed; and the depression claim has been recertified for review.  

For the record, in its January 2008 decision, the Board also remanded a claim for an increased rating for diabetes mellitus that had been submitted by the Veteran on the basis that an SOC had not been issued by the RO.  Thus, the appeal was not perfected.  In response to the Board's remand, the RO issued an SOC in relationship to the Veteran's diabetes mellitus claim.  A review of the record reveals that the Veteran did not file a substantive appeal.  Thus, that issue is not before the Board.    


FINDINGS OF FACT

1.  The more persuasive evidence of record reveals that the Veteran has an acquired psychiatric disorder, to include depression and/or dysthymia disorder.  

2.  The evidence of record reveals that the Veteran's acquired depressive disorder was not shown in service, nor does it show that the Veteran's mental health diagnosis is linked to or otherwise a result of the Veteran's service.

3.  The is no evidence of record linking the Veteran's service-connected diabetes mellitus to his current depressive disorder. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression and dysthymia disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in May 2005 advised him as to what information or evidence was necessary to substantiate his depression condition claim.  This letter notified the Veteran of his and VA's respective responsibilities in obtaining evidence and information to substantiate his depression claim.  This letter was sent prior to the July 2005 rating decision.  In addition to the foregoing, the RO provided the Veteran with a letter dated in March 2006 that informed him of how VA assigns disability ratings and effective dates.  Lastly, the Board observes that although the RO did not specifically provide the Veteran with a letter in response to the Veteran's Representative's July 2012 letter that alleged the Veteran suffered from eight (8) disorders, to include depression and anxiety, secondary to his diabetes mellitus, the Board finds this error harmless in light of the fact that the Veteran has exhibited actual knowledge of the evidence necessary to establish a claim on a secondary basis given that he is currently service-connected for ten (10) disabilities on the basis that those disabilities have been associated with his service-connected diabetes mellitus.  See January 2014 rating decision codesheet.  Due to the foregoing evidence, the Board finds that VA has fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of his/her claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), military personnel records and pertinent pre-service and/or post-service medical records; and also providing a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for an equitable resolution of the issue in this case has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was provided with a VA examination in September 2013 in relation to his mental health claim.  An addendum to the September 2013examination report was associated with the file in April 2014.  The Board finds that the VA examination report and addendum report are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe his disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations and citations to evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

In addition to the foregoing, the Veteran was afforded the opportunity to testify before a Veterans' Law Judge in support of his claim.  A transcript of his November 2007 BVA hearing has been associated with the claims file.  Although several years old, this transcript shows that the Veteran's Law Judge who presided over the hearing discussed the issue to be addressed at the hearing in the context of the Veteran's PTSD claim.  The undersigned and the Veteran's representative focused on what was needed to substantiate the Veteran's PTSD claim with depression and sought to identify any further evidence that might be available to support the claim.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).  The Board also observes for the record that the Veteran recently had another opportunity to testify before the Board in support of his psychiatric disorder claim, but has not notified the Board that he wished to do so.  See December 2016 letter.  

Lastly, the Board reiterates for the record that the Veteran's claim was remanded in January 2008 for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the November 2015 remand, additional records were associated with the claims file and the September 2013 VA examination was conducted in order to address the Veteran's current mental state.  Thereafter, a supplemental statement of the case was issued in  May 2014.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's current claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Entitlement to service connection for an acquired psychiatric disorder

In this appeal, the Veteran seeks service connection for depression he contends developed as a result of incidents he experienced during service.   The Veteran specifically argues that when he entered service in August 1970, his mental condition was fine.  Thereafter, during service, he developed anxiety and was seen twice for difficulties with anxiety while still in service.  See service treatment records.  Subsequent to his discharge in September 1973, the Veteran experienced several events that included the death of two of his daughters from sickle cell anemia.  The Veteran acknowledges these tragedies, but contends that his post-service diagnosed depression began in service and was subsequently exacerbated by the loss of his daughters.  See July 2014 VA 646.  Alternatively, the Veteran's representative has asserted in a one (1) page letter that the Veteran's depression developed post-service secondary to his service-connected diabetes mellitus.  See July 2012 letter from Disabled American Veterans. 

For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim; and his appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

For service connection to be granted on a secondary basis, the evidence must show that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury, or that a service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the post-service evidence of record, a review of the claims file shows that the Veteran has a documented history of mental health treatment beginning in at least 1996.  See January 2002 provider note in which doctor stated that he initially saw the Veteran in 1996 because of long-standing depression; January 2002 private medical records.  August 1999 treatment notes indicate that the Veteran was diagnosed with dysthymia; and that the Veteran reported an increase in depressive symptoms since his daughter passed away the previous month.  See August 1999 private medical record.  At that time, the Veteran was noted as reporting that he felt like he had mild depression all of his life.  Id.  Subsequent post-service medical records reflect the Veteran's diagnoses of adjustment disorder/dysthymia (January 2002), depression (September 2002; March 2007), depressive disorder, nos (September 2004),  adjustment disorder with depression (August 2007), grief-related depression (September 2007) and recurrent major depression (July 2008 medical records). 

A review of the Veteran's service records reveals that when he entered service, the Veteran's clinical psychiatric evaluation was marked as being normal; and the Veteran reported in the medical history portion of the exam that he did not have, nor every had, mental health difficulties such as depression or nervous trouble.  See July 1970 report of medical examination; July 1970 report of medical history.  While in service in January 1972, the Veteran was seen for a mental health consultation after which he was diagnosed with situational anxiety.  Thereafter, in July 1973, the Veteran underwent what appears to be a psychiatric evaluation during which he was diagnosed as having a "character and behavior disorder - inadequate personality."  At the time of his 1973 discharge examination, the Veteran's psychiatric evaluation was still listed as normal; however, the Veteran marked the answer "yes" to questions of whether he had trouble sleeping, depression or excessive worry and nervous trouble.  See July 1973 report of medical examination; July 1973 report of medical history.  The Veteran also noted at that time that he underwent outpatient paramedical counseling during service.  Id.     

In addition to the foregoing, the claims file contains several lay statements from the Veteran's former spouse, sister and friend in support of the Veteran's claim.  The Veteran's sister submitted a statement dated in June 2005 in which she reported that prior to his deployment to Vietnam, the Veteran was a fun, warm, and outgoing person.  She stated that after he returned from service, he had frequent nightmares, was hypervigilant, restless, withdrawn, and distrustful and had hallucinations.  She also described the Veteran as moody, preferring to be left alone most of the time.  She also indicated that during his work career, the Veteran changed jobs frequently and had difficulty with interpersonal relationships. 

Also in June 2005, the Veteran's former spouse of 28 years (married in 1975) prepared a statement in support of the Veteran.  She stated that beginning in 1973, it was obvious that the Veteran was withdrawn from society.  She described him as being paranoid, nervous and uncomfortable around large crowds of people, such that he would not go shopping or other places with her.  She stated that there were nights when the Veteran would go out to the woods near their home to catch people he thought were out there.  She also indicated that the Veteran had difficulty obtaining and keeping a job because he always felt he was being treated unfairly and being singled out.
Lastly, a friend of the Veteran submitted a statement on his behalf.  He indicated that he had known the Veteran since 1997.  They lived together in 1998 and 1999.  During that time, the friend reported that the Veteran experienced depression which made him moody from time to time. 

In reviewing the foregoing, the Board concludes that the evidence clearly shows that the Veteran currently has an acquired psychiatric disability that is some type of depressive disorder, given the frequency of these particular diagnoses (in various forms) in the medical records.  The Veteran's service medical records also document that the Veteran experienced some sort of mental health symptomatology during service.  Therefore, the Board turns to the issue of whether the record contains a nexus that is favorable or unfavorable to the Veteran's claim.  

In this regard, the Veteran was afforded a VA examination in September 2013.  Prior to examining the Veteran, the VA psychologist reviewed all the evidence in the claims file.  She took a social history from the Veteran.  He reported that prior to joining the service, he had no difficulty getting along with others and no problems establishing and maintaining relationships with others.  He reported being close to his family.  While serving in the military, the Veteran also reported that he had no difficulty getting along well with others and establishing and maintaining new relationships.  However, after service, the Veteran reported that he had some difficulty readjusting in that he felt isolated, withdrawn, easily irritated and frustrated.  He also reported that he avoided unfamiliar settings and people and had no desire to establish or maintain relationships with others.  He married in 1975 and divorced in 2003.  He reported that he had two children during this period and stated that two daughters died due to complications related to sickle cell anemia in 1979 and 1999.  After obtaining additional information from the Veteran and performing a mental status examination, the Veteran was diagnosed with dysthymic disorder.  The examiner failed to provide a medical opinion as to whether the Veteran's dysthymic disorder was at least as likely as not related to or developed in service.  

In light of the forgoing, the RO requested an addendum medical nexus opinion that was received in April 2014.  A different VA psychologist reviewed the Veteran's entire record and provided a four (4) page opinion that contained passages of evidence pertinent to her opinion.  Ultimately, the examiner opined that it was less likely than not that the Veteran's dysthymic disorder developed or was otherwise casually related to service.  In doing so, she cited the Veteran's own reports in the records that his depression was most likely related to the deaths of his two (2) children and multiple life stressors.  

After considering all of the evidence of record, the Board finds the April 2014 VA medical opinion to be both credible and persuasive in terms of whether a nexus exists between the Veteran's acquired psychiatric depressive disorder and service.  In making this decision, the Board has taken into consideration the Veteran's statements and testimony, the letters from the Veteran's spouse, sister and friend.  
As mentioned previously, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that questions regarding the diagnosis of a mental health disorder and the causation of a mental health disorder, to be complex in nature.  As such, while the Board finds the statements and testimony of the Veteran and his spouse, sister, and friend to be competent to the extent that the witnesses have reported events that they either participated in or observed, the Board also finds that neither the Veteran nor his spouse, sister or friend are competent to diagnose the Veteran with a psychiatric disorder, much less competent in terms of relating that disorder to the Veteran's service.  Therefore, these statements are of little probative value in analyzing this claim.    

In regards to a secondary service connection claim, the Board observes that there is only one statement in the claims file, made by the Veteran's representative, that raises the claim that the Veteran's depression developed as a result of his service-connected diabetes mellitus.  See July 2012 letter from Disabled American Veterans.  No evidence in the claims file supports or refutes this claim other than the April 2014 VA addendum opinion.  See April 2014 VA addendum opinion, p. 4.  In discussing it, the VA examiner stated that there was no clinical documentation related to the Veteran's depressive symptoms being due to his sense of loss and limitations imposed by his service-connected diabetes or other medical problems.  As such, it was the examiner's opinion that the Veteran's diagnosis of dysthymic disorder was less likely than not secondary to his service-connected diabetes or other medical problems.  Id.  A review of the claims file reveals no evidence to contradict the April 2014 medical opinion.

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorder had its onset during service, is related secondarily to service, or is otherwise related to service.  Therefore, the Veteran's claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include depression and dysthymia disorder, is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


